DETAILED ACTION
1.	The following communication is in response to the documents filed on 18-January-2019.  Claims 1 and 3-11 are pending in the application.  Claims 2 and 12-16 were canceled by the Preliminary Amendment received on 18-January-2019.  The IDSs received on 18-January-2019 and 17-June-2019 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2009/0050380  -  which provides a transport unit including at least one passenger transport vehicle and at least one attached driver vehicle; a set of networks including a train bus, first and second gateways, first and second vehicle buses each connected to the train bus via the first and second gateways respectively, and first and second on-board equipment groups connected solely to the first and second gateways. The transport unit includes at least two vehicles each having at least one piece of equipment in the first equipment group and at least one piece of equipment in the second equipment group.

USP Publication 2010/0091663  -  which discloses a railway-train communication apparatus that transmits a first transmission signal flowing through an inter-car network between cars of a railway train and a second transmission signal flowing through an in-car network in each of the cars. A node device includes a first signal converter and a second signal converter that perform a signal conversion between the first transmission signal and the second transmission signal and a layer 2 switch arranged between the first signal converter and the second signal converter for connecting the first signal converter and the second signal converter. A first controller is connected to the layer 2 switch.

EP 2383162 A1  -  which describes a train communication system that includes a communication relay device that is installed in each vehicle and a communication terminal device that is connected to the communication relay device. The communication relay device acquires vehicle information indicating an information position of a vehicle in which the communication relay device is installed. The communication terminal device refers to a
correspondence table that defines a correspondence relationship between vehicle information and communication identification information, and determines communication identification information to be provided to the communication terminal device, based on vehicle information obtained from the communication relay device.

2.2	Claims 1 and 3-11 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 8 for a train communication system that performs communication between a vehicle-mounted device and a vehicle information controller, specifically including: 
(Claim 1)  “one or a plurality of the vehicle-mounted devices to convert a signal to the vehicle information controller into a signal in a network transmission format that is a format used for transmission over a network connectable by the plurality of the vehicle-mounted devices and transmit the signal via the network, and to convert a signal in the network transmission format received from the vehicle information controller via the network into a signal in an original format; and
the vehicle information controller to convert a signal to the vehicle-mounted device into a signal in the network transmission format and transmit the signal via the network, and to convert a signal in the network transmission format received from the vehicle-mounted device via the network into a signal in an original format, 
wherein the vehicle-mounted device comprises: 
an operator to output a signal generated by a function of the vehicle-mounted device in which the operator is included, and to operate based on a signal input from the vehicle information controller; 
a serial/parallel converter to convert a signal generated by the operator into a serial signal and output the serial signal, and to convert a signal from the vehicle information controller into a parallel signal and output the parallel signal to the operator; and 
a device-side signal converter to convert the serial signal input from the serial/parallel converter into a signal in the network transmission format, and to convert a signal received from the vehicle information controller via the network into a signal in an original format and output the signal to the serial/parallel converter.”

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 3-7 and 9-11 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 8. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-E on the attached PTO-892 Notice of References Cited:
	Documents A-E define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661